The respondent in this case has filed a lengthy petition for a rehearing. Its main contention is that the Court, in its opinion heretofore filed, failed to consider and interpret the entire statute involved. In this the petitioner is wrong. The decision, as indicated in the opinion, is grounded upon the Court's interpretation of Section 6949 and the applicable provisions of other sections of the Act.
The petition, therefore, is dismissed, and the order staying the remittitur is revoked.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES STABLER, CARTER and BONHAM concur.